Title: To George Washington from Reed & Forde, 20 April 1797
From: Reed & Forde
To: Washington, George



Sir
Philada April 20th 1797

We should have answered your favour of the 31st of March earlier but waited for information from George Town the Power of Attorney we forwarded to transfer parts of the Columbia shares being informal has been returned to us, we have since sent a power properly authenticated and expect that on application to Mr Walter Smith the Shares will be transfered agreeable to our obligation. we are with the greatest respect yr hble Servts

Reed & Forde

